Exhibit 10.2

 

 
GS MORTGAGE SECURITIES CORPORATION II,
 
PURCHASER
 
and
 
CITIGROUP GLOBAL MARKETS REALTY CORP.,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of December 1, 2014
 
Series 2014-GC26

 

 
 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of December 1,
2014, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (in such capacity, the “Purchaser”), and Citigroup Global Markets
Realty Corp., a New York corporation, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
December 1, 2014 (the “Pooling and Servicing Agreement”), among GS Mortgage
Securities Corporation II, as depositor (in such capacity, the “Depositor”),
Wells Fargo Bank, National Association, as master servicer (the “Master
Servicer”), LNR Partners, LLC, as general special servicer (the “General Special
Servicer”), CWCapital Asset Management LLC, as special servicer for the
Cypresswood Court Shopping Center Mortgage Loan (the “Cypresswood Court Shopping
Center Special Servicer”, and together with the General Special Servicer, the
“Special Servicers”), Pentalpha Surveillance LLC, as operating advisor, and U.S.
Bank National Association, as certificate administrator (in such capacity, the
“Certificate Administrator”) and trustee (in such capacity, the “Trustee”),
pursuant to which the Purchaser will transfer the Mortgage Loans (as defined
herein), together with certain other mortgage loans, to a trust fund and
certificates representing ownership interests in the Mortgage Loans, together
with the other mortgage loans, will be issued by the trust fund (the “Trust
Fund”).  In exchange for the Mortgage Loans and the other mortgage loans, the
Trust Fund will issue to or at the direction of the Depositor certificates to be
known as GS Mortgage Securities Trust 2014-GC26, Commercial Mortgage
Pass-Through Certificates, Series 2014-GC26 (collectively, the
“Certificates”).  For purposes of this Agreement, “Mortgage Loans” refers to the
mortgage loans listed on Exhibit A and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.  The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holders of interests in the Twin Cities Premium
Outlets Companion Loan, the Fenley Office Portfolio Companion Loan and the Bank
of America Plaza Companion Loans) all of its right, title and interest in and to
the Mortgage Loans identified on Exhibit A to this Agreement (the “Mortgage Loan
Schedule”) including all interest and principal received on or with respect to
the Mortgage Loans after the Cut-Off Date, (excluding payments of principal and
interest first due on the Mortgage Loans on or before the Cut-Off Date).  Upon
the sale of the Mortgage Loans, the ownership of each related Note, the Seller’s
interest in the related Mortgage represented by the Note and the other contents
of the related Mortgage File (subject to the rights of the holders of interests
in the Twin Cities Premium Outlets Companion Loan, the Fenley Office Portfolio
Companion Loan and the Bank of America Plaza Companion Loans) will be vested in
the Purchaser and immediately thereafter the Trustee, and the ownership of
records and documents with respect to each Mortgage Loan (other than those to be
held by the holders of the Twin Cities Premium Outlets Companion Loan, the
Fenley Office Portfolio Companion Loan and the Bank of America Plaza Companion
Loans) prepared by or which come into the possession of the Seller shall
(subject to the rights of the holders of the Twin Cities Premium Outlets
Companion
 
 
 

--------------------------------------------------------------------------------

 
 
Loan, the Fenley Office Portfolio Companion Loan and any Bank of America Plaza
Companion Loans) immediately vest in the Purchaser and immediately thereafter
the Trustee.  In connection with the transfer of each of the Twin Cities Premium
Outlets Mortgage Loan, the Fenley Office Portfolio Mortgage Loan and the Bank of
America Plaza Mortgage Loan pursuant to this Section 1, the Seller does hereby
assign to the Purchaser all of its rights, title and interest (solely in its
capacity as the holder of the Twin Cities Premium Outlets Mortgage Loan, the
Fenley Office Portfolio Mortgage Loan or the Bank of America Plaza Mortgage
Loan, as applicable) in, to and under the related Co-Lender Agreement (it being
understood and agreed that the Seller does not assign any right, title or
interest that it or any other party may have thereunder in its capacity as the
Twin Cities Premium Outlets Companion Loan Holder, the Fenley Office Portfolio
Companion Loan Holder or any Bank of America Plaza Companion Loan Holder, in
each case if applicable).  The Purchaser will sell certain of the Certificates
(the “Public Certificates”) to the underwriters (the “Underwriters”) specified
in the Underwriting Agreement, dated as of November 21, 2014 (the “Underwriting
Agreement”), between the Purchaser and the Underwriters, and the Purchaser will
sell certain of the Certificates (the “Private Certificates”) to the initial
purchasers (the “Initial Purchasers” and, collectively with the Underwriters,
the “Dealers”) specified in the Purchase Agreement, dated as of November 21,
2014 (the “Certificate Purchase Agreement”), between the Purchaser and Initial
Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $480,937,242.68,
plus accrued interest on the Mortgage Loans from and including December 1, 2014
to but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date.  From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Note shall be transferred to the Trustee
subject to and in accordance with this Agreement.  Any funds due after the
Cut-Off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator.  All scheduled payments of principal
and interest due on or before the Cut-Off Date but collected after the Cut-Off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-Off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-Off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the
 
 
-2-

--------------------------------------------------------------------------------

 
 
Purchaser, the Seller shall not take any actions inconsistent with the ownership
of the Mortgage Loans by the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and shall maintain, a set of
records for each Mortgage Loan which shall be clearly marked to reflect the
transfer of ownership of each Mortgage Loan by the Seller to the Purchaser
pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.  (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or cause to be delivered to the Custodian (on
behalf of the Trustee), the Master Servicer and the applicable Special Servicer,
respectively, on the dates set forth in Section 2.01 of the Pooling and
Servicing Agreement, all documents, instruments and agreements required to be
delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian, the
Master Servicer and such Special Servicer, as applicable, with respect to the
Mortgage Loans under Section 2.01 of the Pooling and Servicing Agreement, and
meeting all the requirements of such Section 2.01 of the Pooling and Servicing
Agreement; provided that the Seller shall not be required to deliver any draft
documents, privileged communications, credit underwriting, due diligence
analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(b)           Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date a copy of the Mortgage File and documents and records not
otherwise required to be contained in the Mortgage File that (i) relate to the
origination and/or servicing and administration of the Mortgage Loans, the Twin
Cities Premium Outlets Companion Loan, (ii) are reasonably necessary for the
ongoing administration and/or servicing of the Mortgage Loans (including any
asset summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates), the Twin Cities
Premium Outlets Companion Loan or for evidencing or enforcing any of the rights
of the holder of the Mortgage Loans, the Twin Cities Premium Outlets Companion
Loan or holders of interests therein and (iii) are in the possession or under
the control of the Seller, together with (x) all unapplied Escrow Payments and
reserve funds in the possession or under control of the Seller that relate to
the Mortgage Loans and the Twin Cities Premium Outlets Companion Loan and (y) a
statement indicating which Escrow Payments and reserve funds are allocable to
each Mortgage Loan or to the Twin Cities Premium Outlets Companion Loan,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)           With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the applicable Special Servicer, and the Master Servicer shall use
reasonable efforts in accordance with the Servicing Standard to acquire such
replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter).
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. (“AMO”) to record and
file in the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), the assignments of assignment of leases, rents and profits and
the assignments of Mortgage and each related UCC-3 financing statement referred
to in the definition of Mortgage File from the Seller to the Trustee as and to
the extent contemplated under Section 2.01(c) of the Pooling and Servicing
Agreement.  All out of pocket costs and expenses relating to the recordation or
filing of such assignments, assignments of Mortgage and financing statements
shall be paid by the Seller.  If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect therein,
then the Seller shall prepare or cause the preparation of a substitute therefor
or cure such defect or cause such
 
 
-4-

--------------------------------------------------------------------------------

 
 
defect to be cured, as the case may be, and the Seller shall record or file, or
cause AMO to record or file, such substitute or corrected document or instrument
or, with respect to any assignments that the Custodian has agreed to record or
file pursuant to the Pooling and Servicing Agreement, deliver such substitute or
corrected document or instrument to the Custodian (or, if the Mortgage Loan is
then no longer subject to the Pooling and Servicing Agreement, the then holder
of such Mortgage Loan);
 
(b)           as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording.  The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-3 assignment referred to in Section (5)(a) above to reflect
that it should be returned by the public recording or filing office to the
Custodian or its agent following recording (or, alternatively, to the Seller or
its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or assignment of Assignment of Leases, the
Custodian shall obtain therefrom a certified copy of the recorded original.  On
a monthly basis, at the expense of the Seller, the Custodian shall forward to
the Master Servicer a copy of each of the aforementioned assignments following
the Custodian’s receipt thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loans that are Non-Serviced Mortgage Loans) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and/or the Twin Cities Premium Companion Loan Holder, as
applicable.  Prior to the date that a letter of credit with respect to any
Mortgage Loan is transferred to the Master Servicer, the Seller will cooperate
with the reasonable requests of the Master Servicer or the applicable Special
Servicer, as applicable, in connection with effectuating a draw under such
letter of credit as required under the terms of the related Loan Documents;
 
(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated November 24, 2014
relating to the Public
 
 
-5-

--------------------------------------------------------------------------------

 
 
Certificates, the annexes and exhibits thereto and the DVD delivered therewith,
or the Offering Circular dated November 24, 2014 relating to the Private
Certificates, the annexes and exhibits thereto and the DVD delivered therewith
(collectively, the “Offering Documents”), or causes there to be an omission to
state therein a material fact with respect to the Seller Information required to
be stated therein or necessary to make the statements therein with respect to
the Seller Information, in the light of the circumstances under which they were
made, not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable
law.  (All terms under this clause (e) and not otherwise defined in this
Agreement shall have the meanings set forth in the Indemnification Agreement,
dated as of November 21, 2014, among the Underwriters, the Initial Purchasers,
the Seller and the Purchaser (the “Indemnification Agreement” and, together with
this Agreement, the “Operative Documents”));
 
(f)           for so long as the Trust Fund (or with respect to the Twin Cities
Premium Companion Loan, if such Companion Loan is deposited into another
securitization, the trust fund under such other securitization) is subject to
the reporting requirements of the Exchange Act, the Seller shall provide the
Depositor (or with respect to the Twin Cities Premium Companion Loan, if such
Companion Loan (or a portion thereof) is deposited into another securitization,
the depositor of such securitization) and the Certificate Administrator with any
Additional Form 10-D Disclosure, any Additional Form 10-K Disclosure and any
Form 8-K Disclosure Information indicated on Exhibit U, Exhibit V and Exhibit Z
to the Pooling and Servicing Agreement, to the extent contemplated to be
provided by the Seller, within the time periods set forth in the Pooling and
Servicing Agreement; provided that, in connection with providing Additional Form
10-K Disclosure and the Seller’s reporting obligations under Item 1119 of
Regulation AB, upon reasonable request by the Seller, the Purchaser shall
provide the Seller with a list of all parties to the Pooling and Servicing
Agreement and any other Servicing Function Participant; and
 
(g)           With respect to the Twin Cities Premium Outlets Mortgage Loan, the
Seller agrees that if disclosure related to the description of a party to the
Pooling and Servicing Agreement is requested by the holder of a related
Companion Loan for inclusion in the disclosure materials relating to the
securitization of such Companion Loan, the reasonable costs of such party
related to such disclosure and any opinion(s) of counsel, certifications and/or
indemnification agreement(s) shall be paid or caused to be paid by the Seller.
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
 
-6-

--------------------------------------------------------------------------------

 
 
(i)            The Seller is a corporation, duly organized, validly existing and
in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in
 
 
-7-

--------------------------------------------------------------------------------

 
 
the Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect its performance under any Operative Document;
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)             The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
 
-8-

--------------------------------------------------------------------------------

 
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the applicable Special Servicer or the Purchaser receives a Repurchase
Request, then such party is required to give prompt written notice thereof to
the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the applicable
Special Servicer is required to determine whether any such Document Defect or
Breach with respect to any Mortgage Loan materially and adversely affects, or
such Document Defect is deemed in accordance with Section 2.03 of the Pooling
and Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”).  If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the applicable Special Servicer will be required to give
prompt written notice thereof to the Seller.  Promptly upon becoming aware of
any such Material Document Defect or Material Breach (including through a
written notice given by the Master Servicer or such Special Servicer, as
provided above if the Document Defect
 
 
-9-

--------------------------------------------------------------------------------

 
 
or Breach identified therein is a Material Document Defect or Material Breach,
as the case may be), the Seller shall, not later than 90 days from the earlier
of the Seller’s discovery or receipt of notice of, and receipt of a demand to
take action with respect to, such Material Document Defect or Material Breach,
as the case may be (or, in the case of a Material Document Defect or Material
Breach relating to a Mortgage Loan not being a “qualified mortgage” within the
meaning of the REMIC Provisions, not later than 90 days from any party
discovering such Material Document Defect or Material Breach), cure the same in
all material respects (which cure shall include payment of any losses and
Additional Trust Fund Expenses associated therewith) or, if such Material
Document Defect or Material Breach, as the case may be, cannot be cured within
such 90 day period, the Seller shall either (i) substitute a Qualified
Substitute Mortgage Loan for such affected Mortgage Loan (provided that in no
event shall any such substitution occur later than the second anniversary of the
Closing Date) and pay the Master Servicer, for deposit into the Collection
Account, any Substitution Shortfall Amount in connection therewith or
(ii) repurchase the affected Mortgage Loan or any related REO Property (or the
Trust Fund’s interest therein) at the applicable Purchase Price by wire transfer
of immediately available funds to the Collection Account; provided, however,
that if (i) such Material Document Defect or Material Breach is capable of being
cured but not within such 90 day period, (ii) such Material Document Defect or
Material Breach is not related to any Mortgage Loan’s not being a “qualified
mortgage” within the meaning of the REMIC Provisions and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within such 90 day period, then the Seller shall have
an additional 90 days to complete such cure, or, in the event of a failure to so
cure, to complete such repurchase of the related Mortgage Loan or substitute a
Qualified Substitute Mortgage Loan as described above (it being understood and
agreed that, in connection with the Seller’s receiving such additional 90 day
period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
applicable Special Servicer and the Certificate Administrator setting forth the
reasons such Material Document Defect or Material Breach is not capable of being
cured within the initial 90 day period and what actions the Seller is pursuing
in connection with the cure thereof and stating that the Seller anticipates that
such Material Document Defect or Material Breach will be cured within such
additional 90 day period); and provided, further, that, if any such Material
Document Defect is still not cured after the initial 90 day period and any such
additional 90 day period solely due to the failure of the Seller to have
received the recorded document, then the Seller shall be entitled to continue to
defer its cure, substitution or repurchase obligations in respect of such
Document Defect so long as the Seller certifies to the Trustee, the applicable
Special Servicer and the Certificate Administrator every 30 days thereafter that
the Document Defect is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure, substitution or repurchase may continue beyond the date that
is 18 months following the Closing Date.  Any such repurchase or substitution of
a Mortgage Loan shall be on a whole loan, servicing released basis.  The Seller
shall have no obligation to monitor the Mortgage Loans regarding the existence
of a Breach or a Document Defect, but if the Seller discovers a Material Breach
or Material Document Defect with respect to a Mortgage Loan, it will notify the
Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the
 
 
-10-

--------------------------------------------------------------------------------

 
 
definition of “Mortgage File” in the Pooling and Servicing Agreement in
accordance with this Agreement and the Pooling and Servicing Agreement for any
Mortgage Loan shall be deemed a Material Document Defect; provided, however,
that no Document Defect (except such deemed Material Document Defect described
above) shall be considered to be a Material Document Defect unless the document
with respect to which the Document Defect exists is required in connection with
an imminent enforcement of the lender’s rights or remedies under the related
Mortgage Loan, defending any claim asserted by any Mortgagor or third party with
respect to the Mortgage Loan, establishing the validity or priority of any lien
on any collateral securing the Mortgage Loan or for any immediate significant
servicing obligation.
 
With respect to each of the Fenley Office Portfolio Mortgage Loan and the Bank
of America Plaza Mortgage Loan, the Seller agrees that if a “Material Document
Defect” under, and as such term or any analogous term is defined in, the related
Other Pooling and Servicing Agreement exists with respect to the related
Non-Serviced Companion Loan and the Seller (or other applicable repurchasing
party) repurchases the related Non-Serviced Companion Loan from the related
Other Securitization Trust, then the Seller shall repurchase the Fenley Office
Portfolio Mortgage Loan and the Bank of America Plaza Mortgage Loan; provided,
however, that the foregoing shall not apply to any Material Document Defect
related to the promissory note for the related Non-Serviced Companion Loan.
 
(f)            In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the applicable Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File, the Servicing File and other documents and all escrows and
reserve funds pertaining to such Mortgage Loan possessed by it, and each
document that constitutes a part of the Mortgage File shall be endorsed or
assigned to the extent necessary or appropriate to the repurchasing entity or
its designee in the same manner, but only if the respective documents have been
previously assigned or endorsed to the Trustee, and pursuant to appropriate
forms of assignment, substantially similar to the manner and forms pursuant to
which such documents were previously assigned to the Trustee or as otherwise
reasonably requested to effect the retransfer and reconveyance of the Mortgage
Loan and the security therefor to the Seller or its designee; provided that such
tender by the Trustee and the Custodian shall be conditioned upon its receipt
from the Master Servicer of a Request for Release and an Officer’s Certificate
to the effect that the requirements for repurchase or substitution have been
satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy
 
 
-11-

--------------------------------------------------------------------------------

 
 
available to the Purchaser in connection with a breach of any of the Seller’s
representations or warranties contained in Section 6(c) of this Agreement or a
Document Defect with respect to any Mortgage Loan.
 
(i)            The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage Loans on or before the date
that is five (5) Business Days before the date such Form ABS-15G is required to
be filed with the Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any Repurchase Request that is the subject of a 15Ga-1
Notice.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001622765.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File.  The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.
 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
 
-13-

--------------------------------------------------------------------------------

 
 
(ii)           a certificate as of a recent date of the Secretary of State of
the State of New York to the effect that the Seller is duly organized, existing
and in good standing in the State of New York;
 
(iii)          an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)          an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.
 
(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)            The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
SECTION 10   Expenses.  The Seller will pay its pro rata share (the Seller’s pro
rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and
 
 
-14-

--------------------------------------------------------------------------------

 
 
Servicing Agreement and this Agreement and printing (or otherwise reproducing)
and delivering the Certificates; (iii) the reasonable and documented fees, costs
and expenses of the Trustee, the Certificate Administrator and their respective
counsel; (iv) the fees and disbursements of a firm of certified public
accountants selected by the Purchaser and the Seller with respect to numerical
information in respect of the Mortgage Loans and the Certificates included in
the Prospectus, Primary Free Writing Prospectus, the Prospectus Supplement, the
Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Prospectus, Primary Free Writing Prospectus, Prospectus Supplement, Preliminary
Offering Circular and Final Offering Circular and the reproducing and delivery
of this Agreement and the furnishing to the Underwriters of such copies of the
Registration Statement, Prospectus, Primary Free Writing Prospectus, Prospectus
Supplement, Preliminary Offering Circular, Final Offering Circular and this
Agreement as the Underwriters may reasonably request; (viii) the fees of the
rating agency or agencies requested to rate the Certificates; (ix) the
reasonable fees and expenses of Cadwalader, Wickersham & Taft LLP, as counsel to
the Purchaser; and (x) the reasonable fees and expenses of Orrick, Herrington &
Sutcliffe LLP, as counsel to the Underwriters and the Initial Purchasers.
 
If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, applicable Special Servicer
and Trustee resulting from such parties’ obligations to cooperate with the
Seller under Section 11.15 of the Pooling and Servicing Agreement.
 
SECTION 11   Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12   Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE
 
 
-15-

--------------------------------------------------------------------------------

 
 
PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13   Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14   Submission to Jurisdiction.  EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER AND AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.
 
SECTION 15   No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16   Assignment.  The Seller hereby acknowledges that the Purchaser has,
concurrently with the execution hereof, executed and delivered the Pooling and
Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
SECTION 17   Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email:
 
 
-16-

--------------------------------------------------------------------------------

 
 
peter.morreale@gs.com and Joe Osborne, fax number: (212) 291-5318, email:
joe.osborne@gs.com, (ii) if sent to the Seller, will be mailed, hand delivered,
couriered or sent by facsimile transmission or electronic mail and confirmed to
it at Citigroup Global Markets Realty Corp., 390 Greenwich Street, 5th Floor,
New York, New York 10013, to the attention of Paul Vanderslice, fax
number:  (212) 723-8599, and Citigroup Global Markets Realty Corp., 388
Greenwich Street, 19th Floor, New York, New York 10013, to the attention of
Richard Simpson, fax number:  (646) 328-2943, and Ryan M. O’Connor, fax number:
(646) 328-2943, respectively, and with an electronic copy emailed to Richard
Simpson at richard.simpson@citi.com and to Ryan M. O’Connor at
ryan.m.oconnor@citi.com, and (iii) in the case of any of the preceding parties,
such other address as may hereafter be furnished to the other party in writing
by such parties.
 
SECTION 18   Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 
SECTION 19   Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20   Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21   No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser  and the Seller and neither party
shall take any action which could reasonably lead a third party to assume that
it has the authority to bind the other party or make commitments on such party’s
behalf.
 
SECTION 22   Miscellaneous.  This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof.  Neither this Agreement
nor any term
 
 
-17-

--------------------------------------------------------------------------------

 
 
hereof may be waived, discharged or terminated orally, but only by an instrument
in writing signed by the party against whom enforcement of the waiver, discharge
or termination is sought.
 
SECTION 23   Further Assurances.  The Seller and Purchaser each agree to execute
and deliver such instruments and take such further actions as any party hereto
may, from time to time, reasonably request in order to effectuate the purposes
and carry out the terms of this Agreement.
 
* * * * * *
 
 
-18-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 

 
GS MORTGAGE SECURITIES
CORPORATION II
     
 
By:
/s/ Leah Nivison    
 Name: Leah Nivison
   
 Title: Vice President

 

 
CITIGROUP GLOBAL MARKETS REALTY
CORP.
     
 
By:
/s/ Richard W. Simpson    
 Name: Richard W. Simpson
   
 Title: Authorized Signatory
     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 
 
A-1 

--------------------------------------------------------------------------------

 
 
GC26 CGMRC Mortgage Loan Schedule
                                                             
Control Number
 
Footnotes
 
Loan Number
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
Cut-Off Date Balance ($)
 
Mortgage Loan Rate (%)
1
     
7792
 
Queen Ka’ahumanu Center
 
275 West Kaahumanu Avenue
 
Kahului
 
Hawaii
 
96732
 
88,500,000
 
4.59000%
4
 
1
 
9296
 
Twin Cities Premium Outlets
 
3965 Eagan Outlets Parkway
 
Eagan
 
Minnesota
 
55122
 
65,000,000
 
4.32000%
5
 
2
 
6659
 
Fenley Office Portfolio
                 
46,000,000
 
4.82000%
5.01
     
8048
 
One Olympia Park Plaza
 
4801 Olympia Park Plaza
 
Louisville
 
Kentucky
 
40241
       
5.02
     
8052
 
Two and Three Corporate Center
 
9900 & 9920 Corporate Campus Drive
 
Louisville
 
Kentucky
 
40223
       
5.03
     
8058
 
614 & 620 West Main Street
 
614 & 620 West Main Street
 
Louisville
 
Kentucky
 
40202
       
5.04
     
8050
 
Five Corporate Center
 
9960 Corporate Campus Drive
 
Louisville
 
Kentucky
 
40223
       
5.05
     
8055
 
Fenley Office Park Building C
 
4969 US Highway 42
 
Louisville
 
Kentucky
 
40222
       
5.06
     
8047
 
One Triton Office Park
 
13551 Triton Park Boulevard
 
Louisville
 
Kentucky
 
40223
       
5.07
     
8053
 
One Corporate Center
 
9931 Corporate Campus Drive
 
Louisville
 
Kentucky
 
40223
       
5.08
     
8056
 
Fenley Office Park Building B
 
4965 US Highway 42
 
Louisville
 
Kentucky
 
40222
       
5.09
     
8057
 
Fenley Office Park Building A
 
4967 US Highway 42
 
Louisville
 
Kentucky
 
40222
       
5.10
     
8049
 
Six Corporate Center
 
9780 Ormsby Station Road
 
Louisville
 
Kentucky
 
40223
       
5.11
     
8054
 
Browenton Place
 
2000 Warrington Way
 
Louisville
 
Kentucky
 
40222
       
8
     
9287
 
Fountains Center
 
7000-7700 West Camino Real
 
Boca Raton
 
Florida
 
33433
 
25,000,000
 
4.55000%
11
 
3
 
8988
 
Bank of America Plaza
 
333 South Hope Street
 
Los Angeles
 
California
 
90071
 
23,330,000
 
4.05000%
13
     
9136
 
129-131 Greene Street
 
129-131 Greene Street
 
New York
 
New York
 
10012
 
23,000,000
 
4.00000%
17
     
9375
 
Villas at Greenview
 
45660 Jillian Court
 
Great Mills
 
Maryland
 
20634
 
19,500,000
 
4.74000%
20
     
9056
 
Arlington Plaza
 
138 East Rand - 286 West Rand Road
 
Arlington Heights
 
Illinois
 
60004
 
16,809,568
 
4.45000%
25
     
9224
 
Hilton Garden Inn Cleveland Airport
 
4900 Emerald Court
 
Cleveland
 
Ohio
 
44135
 
14,467,650
 
5.08000%
29
     
9374
 
Park Villas Apartments
 
21295 Mayfair Lane
 
Lexington Park
 
Maryland
 
20653
 
12,600,000
 
4.74000%
35
     
9263
 
Peoria Center at Arrowhead
 
16155 and 16165 North 83rd Avenue
 
Peoria
 
Arizona
 
85382
 
10,500,000
 
4.40000%
37
     
9323
 
Millennia Housing Portfolio
                 
10,286,802
 
4.65000%
37.01
     
9323-2
 
Bay Pointe Townhomes
 
52280 Rutherford Circle
 
Chesterfield
 
Michigan
 
48051
       
37.02
     
9323-3
 
Little Traverse Village
 
 301 Lafayette Avenue
 
Petoskey
 
Michigan
 
49770
       
37.03
     
9323-1
 
Anchor Bay
 
3926 Hermansau Drive
 
Saginaw
 
Michigan
 
48603
       
41
     
7838
 
Ohio Marriott Hotel Portfolio
                 
9,852,968
 
5.08000%
41.01
     
9229
 
Residence Inn by Marriott
 
87 Troy Town Drive
 
Troy
 
Ohio
 
45373
       
41.02
     
9230
 
Fairfield Inn by Marriott
 
83 Troy Town Drive
 
Troy
 
Ohio
 
45373
       
44
     
9081
 
Dick’s Sporting Goods
 
4325 Barclay Downs Drive
 
Charlotte
 
North Carolina
 
28209
 
9,265,127
 
4.06000%
52
     
9057
 
Green Oaks
 
9621 South Cicero Avenue
 
Oak Lawn
 
Illinois
 
60453
 
7,581,433
 
4.64000%
53
     
9265
 
Winn Dixie Birmingham
 
4476 Montevallo Road
 
Birmingham
 
Alabama
 
35213
 
7,350,000
 
4.69000%

 
 
 

--------------------------------------------------------------------------------

 
 
GC26 CGMRC Mortgage Loan Schedule
                                                             
Control Number
 
Footnotes
 
Loan Number
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
Cut-Off Date Balance ($)
 
Mortgage Loan Rate (%)
55
     
9281
 
The Shoppes at Chapel Hill
 
581-967 Howe Avenue
 
Cuyahoga Falls
 
Ohio
 
44221
 
6,825,000
 
4.25000%
61
     
9312
 
Amsdell - Rockwall, TX
 
159 Riding Club Road
 
Rockwall
 
Texas
 
75087
 
6,050,000
 
4.83000%
62
     
7441
 
North Main Street Portfolio
                 
6,028,092
 
4.80000%
62.01
     
9115
 
924-944 North Main Street
 
924-944 North Main Street
 
Ann Arbor
 
Michigan
 
48104
       
62.02
     
9119
 
1250 North Main Street
 
1250 North Main Street
 
Ann Arbor
 
Michigan
 
48104
       
62.03
     
9117
 
912 North Main Street
 
912 North Main Street
 
Ann Arbor
 
Michigan
 
48104
       
62.04
     
9118
 
918-920 North Main Street
 
918-920 North Main Street
 
Ann Arbor
 
Michigan
 
48104
       
64
     
9227
 
The Lex Apartments
 
9701 West Ferris Branch Boulevard
 
Dallas
 
Texas
 
75243
 
5,511,087
 
4.49000%
65
     
9332
 
Devonshire Reseda Properties
 
10174-10244 Reseda Boulevard
 
Northridge
 
California
 
91324
 
5,492,544
 
4.34000%
67
     
9371
 
Double R Self Storage
 
888 Maestro Drive
 
Reno
 
Nevada
 
89511
 
5,400,000
 
4.59000%
68
     
9311
 
UC Storage
 
2721 Shattuck Avenue
 
Berkeley
 
California
 
94705
 
5,362,500
 
4.28000%
69
     
7881
 
Tellus MS Portfolio
                 
5,287,235
 
4.71000%
69.01
     
9280
 
Golden Eagle Self Storage
 
6497 US Highway 98
 
Hattiesburg
 
Mississippi
 
39402
       
69.02
     
9406
 
Dedeaux West Self Storage
 
15276 Dedeaux Road
 
Gulfport
 
Mississippi
 
39503
       
69.03
     
9407
 
Dedeaux East Self Storage
 
12215 Dedeaux Road
 
Gulfport
 
Mississippi
 
39503
       
70
     
8900
 
Belle Rive Club Apartments
 
8715 Belle Rive Boulevard
 
Jacksonville
 
Florida
 
32256
 
5,200,000
 
4.75000%
76
     
9152
 
Oakbrook MHC
 
4404 State Road 574
 
Plant City
 
Florida
 
33563
 
4,090,286
 
4.79000%
79
     
9171
 
Storage WORKS
 
403 Arundel Court
 
Abingdon
 
Maryland
 
21009
 
3,894,957
 
4.60000%
81
     
7880
 
Tellus LA Portfolio
                 
3,835,071
 
4.64000%
81.01
     
9408
 
Abita Self Storage
 
70037 Highway 59
 
Abita Springs
 
Louisiana
 
70420
       
81.02
     
9279
 
A+ Self Storage
 
33722 Louisiana Highway 16
 
Denham Springs
 
Louisiana
 
70706
       
83
     
9027
 
Amsdell - U-Stor-It
 
711 Branch Avenue
 
Providence
 
Rhode Island
 
02904
 
3,650,000
 
4.70000%
87
     
7751
 
Urbane Apartments on Oakwood and Main
                 
3,110,000
 
5.08000%
87.01
     
9370
 
Urbane on Main
 
1903 North Main Street
 
Royal Oak
 
Michigan
 
48073
       
87.02
     
9369
 
Urbane on Oakwood
 
851 Oakwood Boulevard
 
Dearborn
 
Michigan
 
48124
       
90
     
9310
 
Windy Hill
 
2850 Windy Hill Road Southeast
 
Marietta
 
Georgia
 
30067
 
2,600,000
 
4.60000%
91
     
9289
 
Amsdell - Warren, MI
 
2420 East 14 Mile Road
 
Warren
 
Michigan
 
48092
 
2,122,227
 
4.55000%
                                             
(1)
  The Cut-off Date Principal Balance of $65,000,000 represents the controlling
note A-1 of a $115,000,000 whole loan evidenced by two pari passu notes.  The
pari-passu companion loan is the non-controlling note A-2, with a principal
balance of $50,000,000, which is held outside the issuing entity and is expected
to be contributed to a future securitization transaction.                      
                                       
(2)
 
The Cut-off Date Balance of $46,000,000 represents the non-controlling note A-2
of a $106,000,000 loan combination evidenced by two pari passu notes. The pari
passu companion loan is the controlling  note A-1 ($60,000,000) which was
contributed to the CGCMT 2014-GC25 transaction.  The rate (0.00500%) listed as
the “Subservicing Fee Rate” for the Fenley Office Portfolio mortgage loan
reflects the servicing fee rate payable to the CGCMT 2014-GC25 master servicer.
                                                             
(3)
 
The Bank of America Plaza Mortgage Loan with a Cut-off Date Balance of
$23,330,000 is evidenced by note A-4 (a non-controlling note),  which is part of
a $400,000,000 loan combination evidenced by four pari passu notes. The
non-controlling pari passu companion loan evidenced by note A-3, with a
principal balance of $110,000,000, was contributed to the CGCMT 2014-GC25
transaction. The non-controlling pari passu companion loan evidenced by note
A-2, with a principal balance of $116,670,000, was contributed to the WFRBS
2014-C23 transaction. The controlling pari passu companion loan evidenced by
note A-1, with a principal balance of $150,000,000, as of the Cut-off Date, and
is held outside the Issuing Entity, was contributed to the WFRBS 2014-C22
transaction.  The rate (0.01000%) listed as the “Subservicing Fee Rate” for the
Bank of America Plaza mortgage loan reflects the servicing fee rate payable to
the WFRBS 2014-C22 master servicer.
                   

 
 
 

--------------------------------------------------------------------------------

 


GC26 CGMRC Mortgage Loan Schedule
                                                                               
 
Control
Number
 
Footnotes
 
Loan Number
 
Remaining Term To
Maturity / ARD (Mos.)
 
Maturity Date / ARD
 
Remaining Amortization
Term (Mos.)
 
Servicing Fee Rate
(%)
 
Subservicing Fee Rate
(%)
 
Additional Strip (%)
 
Mortgage Loan
Seller
 
Crossed Group
 
ARD (Yes / No)
 
Final Maturity Date
1
     
7792
 
118
 
10/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
4
 
1
 
9296
 
119
 
11/6/2024
 
0
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
5
 
2
 
6659
 
116
 
8/6/2024
 
360
 
0.00500%
 
0.00500%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
5.01
     
8048
                         
CGMRC
           
5.02
     
8052
                         
CGMRC
           
5.03
     
8058
                         
CGMRC
           
5.04
     
8050
                         
CGMRC
           
5.05
     
8055
                         
CGMRC
           
5.06
     
8047
                         
CGMRC
           
5.07
     
8053
                         
CGMRC
           
5.08
     
8056
                         
CGMRC
           
5.09
     
8057
                         
CGMRC
           
5.10
     
8049
                         
CGMRC
           
5.11
     
8054
                         
CGMRC
           
8
     
9287
 
119
 
11/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
11
 
3
 
8988
 
117
 
9/1/2024
 
0
 
0.00500%
 
0.01000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
13
     
9136
 
59
 
11/6/2019
 
0
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
17
     
9375
 
118
 
10/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
20
     
9056
 
117
 
9/6/2024
 
357
 
0.00500%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
25
     
9224
 
118
 
10/1/2024
 
358
 
0.01000%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
29
     
9374
 
118
 
10/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
35
     
9263
 
119
 
11/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
37
     
9323
 
59
 
11/6/2019
 
359
 
0.01000%
 
0.03000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
37.01
     
9323-2
                         
CGMRC
           
37.02
     
9323-3
                         
CGMRC
           
37.03
     
9323-1
                         
CGMRC
           
41
     
7838
 
118
 
10/1/2024
 
358
 
0.01000%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
41.01
     
9229
                         
CGMRC
           
41.02
     
9230
                         
CGMRC
           
44
     
9081
 
118
 
10/6/2024
 
298
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
52
     
9057
 
118
 
10/6/2024
 
358
 
0.00500%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
53
     
9265
 
118
 
10/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   



 
 

--------------------------------------------------------------------------------

 


GC26 CGMRC Mortgage Loan Schedule
                                                                               
 
Control
Number
 
Footnotes
 
Loan Number
 
Remaining Term To
Maturity / ARD (Mos.)
 
Maturity Date / ARD
 
Remaining Amortization
Term (Mos.)
 
Servicing Fee Rate
(%)
 
Subservicing Fee Rate
(%)
 
Additional Strip (%)
 
Mortgage Loan
Seller
 
Crossed Group
 
ARD (Yes / No)
 
Final Maturity Date
55
     
9281
 
119
 
11/6/2024
 
0
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
61
     
9312
 
118
 
10/6/2024
 
360
 
0.01000%
 
0.03000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
62
     
7441
 
117
 
9/6/2024
 
357
 
0.00500%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
62.01
     
9115
                         
CGMRC
           
62.02
     
9119
                         
CGMRC
           
62.03
     
9117
                         
CGMRC
           
62.04
     
9118
                         
CGMRC
           
64
     
9227
 
118
 
10/6/2024
 
358
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
65
     
9332
 
119
 
11/6/2024
 
359
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
67
     
9371
 
119
 
11/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
68
     
9311
 
119
 
11/6/2024
 
0
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
69
     
7881
 
118
 
10/6/2024
 
358
 
0.01000%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
69.01
     
9280
                         
CGMRC
           
69.02
     
9406
                         
CGMRC
           
69.03
     
9407
                         
CGMRC
           
70
     
8900
 
119
 
11/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
76
     
9152
 
118
 
10/6/2024
 
358
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
79
     
9171
 
119
 
11/6/2024
 
359
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
81
     
7880
 
119
 
11/6/2024
 
359
 
0.01000%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
81.01
     
9408
                         
CGMRC
           
81.02
     
9279
                         
CGMRC
           
83
     
9027
 
118
 
10/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
87
     
7751
 
118
 
10/6/2024
 
360
 
0.00500%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
87.01
     
9370
                         
CGMRC
           
87.02
     
9369
                         
CGMRC
           
90
     
9310
 
119
 
11/6/2024
 
360
 
0.01000%
 
0.00000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   
91
     
9289
 
119
 
11/6/2024
 
359
 
0.01000%
 
0.05000%
 
0.00000%
 
CGMRC
 
NAP
 
No
   



 
 

--------------------------------------------------------------------------------

 


GC26 CGMRC Mortgage Loan Schedule
                                                         
Control
Number
 
Footnotes
 
Loan Number
 
Revised Rate
 
Companion Loan Flag
 
Companion Loan Cut-off
Balance
 
Companion Loan Interest Rate
 
Companion Loan
Remaining Term To
Maturity / ARD (Mos.)
 
Companion Loan
Maturity Date / ARD
 
Companion Loan
Remaining Amortization
Term (Mos.)
1
     
7792
                           
4
 
1
 
9296
     
Yes
 
50,000,000
 
4.32000%
 
119
 
11/6/2024
 
0
5
 
2
 
6659
     
Yes
 
60,000,000
 
4.82000%
 
116
 
8/6/2024
 
360
5.01
     
8048
                           
5.02
     
8052
                           
5.03
     
8058
                           
5.04
     
8050
                           
5.05
     
8055
                           
5.06
     
8047
                           
5.07
     
8053
                           
5.08
     
8056
                           
5.09
     
8057
                           
5.10
     
8049
                           
5.11
     
8054
                           
8
     
9287
                           
11
 
3
 
8988
     
Yes
 
376,670,000
 
4.05000%
 
117
 
9/1/2024
 
0
13
     
9136
                           
17
     
9375
                           
20
     
9056
                           
25
     
9224
                           
29
     
9374
                           
35
     
9263
                           
37
     
9323
                           
37.01
     
9323-2
                           
37.02
     
9323-3
                           
37.03
     
9323-1
                           
41
     
7838
                           
41.01
     
9229
                           
41.02
     
9230
                           
44
     
9081
                           
52
     
9057
                           
53
     
9265
                           



 
 

--------------------------------------------------------------------------------

 


GC26 CGMRC Mortgage Loan Schedule
                                                         
Control
Number
 
Footnotes
 
Loan Number
 
Revised Rate
 
Companion Loan Flag
 
Companion Loan Cut-off
Balance
 
Companion Loan Interest Rate
 
Companion Loan
Remaining Term To
Maturity / ARD (Mos.)
 
Companion Loan
Maturity Date / ARD
 
Companion Loan
Remaining Amortization
Term (Mos.)
55
     
9281
                           
61
     
9312
                           
62
     
7441
                           
62.01
     
9115
                           
62.02
     
9119
                           
62.03
     
9117
                           
62.04
     
9118
                           
64
     
9227
                           
65
     
9332
                           
67
     
9371
                           
68
     
9311
                           
69
     
7881
                           
69.01
     
9280
                           
69.02
     
9406
                           
69.03
     
9407
                           
70
     
8900
                           
76
     
9152
                           
79
     
9171
                           
81
     
7880
                           
81.01
     
9408
                           
81.02
     
9279
                           
83
     
9027
                           
87
     
7751
                           
87.01
     
9370
                           
87.02
     
9369
                           
90
     
9310
                           
91
     
9289
                           

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Whole Loan; Ownership of Mortgage Loans.  Except with respect to a Mortgage Loan
that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan.  Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note.  At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement.  Seller has full
right and authority to sell, assign and transfer each Mortgage Loan, and the
assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan,
 
 
B-1

--------------------------------------------------------------------------------

 
 
that would deny the Mortgagee the principal benefits intended to be provided by
the Mortgage Note, Mortgage or other Loan Documents.
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to the Trust Fund constitutes
a legal, valid and binding assignment to the Trust Fund.  Each related Mortgage
and Assignment of Leases is freely assignable without the consent of the related
Mortgagor.  Each related Mortgage is a legal, valid and enforceable first lien
on the related Mortgagor’s fee (or if identified on the Mortgage Loan Schedule,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) below (each such
exception, a “Title Exception”)), except as the enforcement thereof may be
limited by the Standard Qualifications. Such Mortgaged Property (subject to and
excepting Permitted Encumbrances and the Title Exceptions) as of origination
was, and as of the Cut-Off Date, to the Seller’s knowledge, is free and clear of
any recorded mechanics’ liens, recorded materialmen’s liens and other recorded
encumbrances which are prior to or equal with the lien of the related Mortgage,
except those which are bonded over, escrowed for or insured against by a
lender’s title insurance policy (as described below), and, to the Seller’s
knowledge and subject to the rights of tenants (as tenants only) (subject to and
excepting Permitted Encumbrances and the Title Exceptions), no rights exist
which under law could give rise to any such lien or encumbrance that would be
prior to or equal with the lien of the related Mortgage, except those which are
bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below).  Notwithstanding anything herein to the contrary,
no representation is made as to the perfection of any security interest in rents
or other personal property to the extent that possession or control of such
items or actions other than the filing of Uniform Commercial Code financing
statements is required in order to effect such perfection.

 
 
B-2

--------------------------------------------------------------------------------

 
 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holders of the
related Companion Loan pursuant to the related Co-Lender Agreement; provided
that none of items (a) through (g), individually or in the aggregate, materially
and adversely interferes with the value or current use of the Mortgaged Property
or the security intended to be provided by such Mortgage or the Mortgagor’s
ability to pay its obligations when they become due (collectively, the
“Permitted Encumbrances”).  Except as contemplated by clause (f) of the
preceding sentence, none of the Permitted Encumbrances are mortgage liens that
are senior to or coordinate and co-equal with the lien of the related
Mortgage.  Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s knowledge, any
other holder of the Mortgage Loan, has done, by act or omission, anything that
would materially impair the coverage under such Title Policy.

 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on Exhibit B-30-1, the Seller has no knowledge
of any mezzanine debt secured directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related

 
 
B-3

--------------------------------------------------------------------------------

 
 

 
Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications.  The related Mortgage or related Assignment of Leases,
subject to applicable law, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  Seller or the originator of the Mortgage Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Mortgage Loan and within thirteen months of the Cut-Off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been

 
 
B-4

--------------------------------------------------------------------------------

 
 

 
paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon.  For purposes of this representation and warranty, real estate taxes
and governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 
(12)
Condemnation.  As of the date of origination and to the Seller’s knowledge as of
the Cut-Off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-Off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the Seller
to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Services (collectively the

 
 
B-5

--------------------------------------------------------------------------------

 
 

 
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-”  by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.
 
 
B-6

--------------------------------------------------------------------------------

 
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 
(18)
No Encroachments.  To Seller’s knowledge based solely on surveys obtained in
connection with origination and the Mortgagee’s Title Policy (or, if such policy
is not yet issued, a pro forma title policy, a preliminary title policy with
escrow instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 
 
B-7

--------------------------------------------------------------------------------

 
 

 
or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy.  No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature (except than an ARD Loan for the accrual of the portion of
interest in excess of the rate in effect prior to its Anticipated Repayment
Date) or an equity participation by Seller.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third-party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto.  Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2).  All terms used in this paragraph shall have the same meanings
as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 
 
B-8

--------------------------------------------------------------------------------

 
 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-Off Date or as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was authorized to originate, acquire and/or hold (as
applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-Off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property.  The terms of the Loan Documents require the Mortgagor to comply in
all material respects with all applicable governmental regulations, zoning and
building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) Mortgagor or

 
 
B-9

--------------------------------------------------------------------------------

 
 

 
guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the Loan
Documents; and (b) contains provisions providing for recourse against the
Mortgagor and guarantor (which is a natural person or persons, or an entity
distinct from the Mortgagor (but may be affiliated with the Mortgagor) that has
assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Mortgagor’s (i)
misappropriation of rents after the occurrence of an event of default under the
Mortgage Loan; (ii) misappropriation of (A) insurance proceeds or condemnation
awards or (B) security deposits or, alternatively, the failure of any security
deposits to be delivered to Mortgagee upon foreclosure or action in lieu thereof
(except to the extent applied in accordance with leases prior to a Mortgage Loan
event of default); (iii) fraud or intentional material misrepresentation;
(iv) breaches of the environmental covenants in the Loan Documents; or (v)
commission of intentional material physical waste at the Mortgaged Property
(but, in some cases, only to the extent there is sufficient cash flow generated
by the related Mortgaged Property to prevent such waste).

 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related allocated loan amount of such portion of
the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof.  With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x).  For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC Provisions.

 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the
 
 
B-10

--------------------------------------------------------------------------------

 
 
principal balance of the Mortgage Loan in an amount not less than the amount
required by the REMIC Provisions and, to such extent, such amount may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Mortgagor, if, immediately after the release of such portion of the
Mortgaged Property from the lien of the Mortgage (but taking into account the
planned restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the Mortgage Loan (or related Whole Loan).
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of the
Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA, from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount  of terrorism insurance available with funds
equal to the Terrorism Cap Amount.  The “Terrorism Cap Amount”  is the specified
percentage (which is at least equal to 200%)  of the amount of the insurance
premium that is payable at such time  in respect of the property and

 
 
B-11

--------------------------------------------------------------------------------

 
 

 
business interruption/rental loss insurance required under the related Loan
Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance).

 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) herein or the exceptions thereto set forth on Exhibit C, or (vii) as
set forth on Exhibit B-30-1 by reason of any mezzanine debt that existed at the
origination of the related Mortgage Loan, or future permitted mezzanine debt as
set forth on Exhibit B-30-2 or (b) the related Mortgaged Property is encumbered
with a subordinate lien or security interest against the related Mortgaged
Property, other than (i) any Companion Loan of any Mortgage Loan or any
subordinate debt that existed at origination and is permitted under the related
Loan Documents, (ii) purchase money security interests (iii) any Mortgage Loan
that is cross-collateralized and cross-defaulted with another Mortgage Loan, as
set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.  The Mortgage or
other Loan Documents provide that to the extent any Rating Agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, the Mortgagor is responsible for such payment along with all other
reasonable out-of-pocket fees and expenses incurred by the Mortgagee relative to
such transfer or encumbrance.

 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-Off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-Off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage

 
 
B-12

--------------------------------------------------------------------------------

 
 

 
Loan has a Cut-Off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any business unrelated to such Mortgaged
Property or Properties, and whose organizational documents further provide, or
which entity represented in the related Loan Documents, substantially to the
effect that it does not have any assets other than those related to its interest
in and operation of such Mortgaged Property or Properties, or any indebtedness
other than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date or, if the Mortgage Loan is an
ARD Loan, the entire principal balance outstanding on the related Anticipated
Repayment Date (or on or after the first date on which payment may be made
without payment of a yield maintenance charge or prepayment penalty), and if the
Mortgage Loan permits partial releases of real property in connection with
partial defeasance, the revenues from the collateral will be sufficient to pay
all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to the lesser of (A) 110% of the allocated
loan amount for the real property to be released and (B) the outstanding
principal balance of the Mortgage Loan; (iv) the Mortgagor is required to
provide a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above, (v) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Mortgage Loan
secured by defeasance collateral is required to be assumed (or the Mortgagee may
require such assumption) by a Single-Purpose Entity; (vi) the Mortgagor is
required to provide an opinion of counsel that the Mortgagee has a perfected
security interest in such collateral prior to any other claim or interest; and
(vii) the Mortgagor is required to pay all rating agency fees associated with
defeasance (if rating confirmation is a specific condition precedent thereto)
and all other reasonable out-of-pocket expenses associated with defeasance,
including, but not limited to, accountant’s fees and opinions of counsel.

 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in situations
where default interest is imposed.

 
 
B-13

--------------------------------------------------------------------------------

 
 
(34)
Ground Leases.   For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:
 
 
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage.  No material change in the terms of the Ground Lease had occurred
since the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 
 
(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or  modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 
 
(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 
 
(d)
The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii)  is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 
 
(e)
The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the

 
 
B-14

--------------------------------------------------------------------------------

 
 
 
 
Mortgage Loan and its successors and assigns without the consent of the lessor
thereunder (provided that proper notice is delivered to the extent required in
accordance with the Ground Lease), and in the event it is so assigned, it is
further assignable by the holder of the Mortgage Loan and its successors and
assigns without the consent of (but with prior notice to) the lessor;

 
 
(f)
The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease.  To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 
 
(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 
 
(h)
The Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 
 
(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 
 
(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 
 
(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to the ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 
 
B-15

--------------------------------------------------------------------------------

 
 
 
(l)
Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 
(35)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan (or the related Whole Loan, as applicable)
and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan (or
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United

 
 
B-16

--------------------------------------------------------------------------------

 
 

 
States of America, the District of Columbia or the Commonwealth of Puerto
Rico.  Except with respect to any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor
that is an affiliate of another Mortgagor.

 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, hereinafter “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true:  (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the Mortgagor was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action.  To Seller’s knowledge, except as set forth in the ESA, there is no
Environmental Condition (as such term is defined in ASTM E1527-05 or its
successor) at the related Mortgaged Property.

 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the

 
 
B-17

--------------------------------------------------------------------------------

 
 

 
security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation.  Each
appraisal contains a statement, or is accompanied by a letter from the
appraiser, to the effect that the appraisal was performed in accordance with the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as in effect on the date such Mortgage Loan was originated.

 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule attached as an exhibit to this
Mortgage Loan Purchase Agreement is true and correct in all material respects as
of the Cut-Off Date and contains all information required by the Pooling and
Servicing Agreement to be contained therein.

 
(43)
Cross-Collateralization.  Except with respect to a Mortgage Loan that is part of
a Whole Loan, no Mortgage Loan is cross-collateralized or cross-defaulted with
any other Mortgage Loan that is outside the Mortgage Pool, except as set forth
on Exhibit B-30-3.

 
(44)
Advance of Funds by the Seller.  After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if required or
contemplated under the related lease or Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under a Mortgage Loan, other than contributions made on or prior to
the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.
 
 
B-18

--------------------------------------------------------------------------------

 
 
 
Exhibit B-30-1
 
List of Mortgage Loans with Current Mezzanine Debt
 
Loan #
 
Mortgage Loan
  4
   Fenley Office Portfolio

 
 
B-30-1-1 

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2
 
List of Mortgage Loans with Permitted Mezzanine Debt
 
Loan #
 
Mortgage Loan
  12
  Bank of America Plaza
  65
  The Lex Apartments

 
 
B-30-2-1   

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
None.
 
 
B-30-3-1   

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 

 
 
Representation
   
Mortgage Loan
   
Description of Exception
   
 
(16) Insurance
   
 
Twin Cities Premium Outlets (Loan No. 4)
   
 
The Mortgage Loan documents require that no insurance policy deductible will be
in excess of $100,000, provided, however, the Mortgagor has the right to
increase any deductible by posting cash or a letter of credit with the Mortgagee
(as additional security for the Mortgage Loan) in amount equal to the excess of
any applicable deductible over $100,000. 
                     
(16) Insurance
   
Bank of America Plaza (Loan No. 11)
   
The Mortgage Loan documents permit insurance through a syndicate of insurers,
provided that at least 75% of the coverage (if there are four (4) or fewer
members of the syndicate) or at least 60% of the coverage (if there are five (5)
or more members of the syndicate) is with carriers having a claims paying
ability rating of “A” or better by S&P, and the balance of the coverage is, in
each case, provided by insurers with a claims paying ability rating of “BBB” or
better by S&P.  Additionally, the Mortgagor may utilize FM Global as an
acceptable insurance company provided it maintains a rating of “Api” or better
from Standard & Poor’s Rating Service.
 
Additionally, the Mortgage Loan documents provide that the Mortgagee is entitled
to hold and disburse insurance proceeds in excess of $20,000,000.
                     
(16) Insurance
   
129-131 Greene Street (Loan No. 13)
   
The Mortgaged Property consists of 2 commercial units of a 6-unit
 

 
 
C-1

--------------------------------------------------------------------------------

 
 

   
Representation
   
Mortgage Loan
   
Description of Exception
               
condominium, and the related condominium documents govern the application of
insurance proceeds in the event of a casualty, which net proceeds are held and
disbursed by the condominium board.
                     
(16) Insurance
   
Dick’s Sporting Goods (Loan No. 44)
   
The terms of the lease with the single tenant at the Mortgaged Property, Dick’s
Sporting Goods, govern and control with respect to the disbursement of insurance
proceeds provided (i) the lease is in full force and effect; (ii) no default
resulting from non-payment by tenant of any amounts due under the lease is
continuing; (iii) no default by the Mortgagor under the lease is continuing;
(iv) no event (other than a casualty) has occurred which would cause a
termination right, right of first refusal or first offer or any other similar
right, and/or cause any termination fees to be due under the lease; (v) no event
of default or monetary default is continuing for which the Mortgagor has been
provided notice thereof; and (vi) each of the Mortgagor and tenant continues to
comply with all applicable terms and conditions of the lease related to the
disbursement of said insurance proceeds.
 
In addition, Mortgagor’s obligation to provide insurance under and in accordance
with the Mortgage Loan documents is suspended so long as  (i) the lease with the
single tenant at the Mortgaged Property, Dick’s Sporting Goods, is in full force
and effect, (ii) such tenant is in actual, physical possession of the entire
leased premises and is open to the public for business during customary
 

 
 
C-2

--------------------------------------------------------------------------------

 
 

 
 
Representation
   
Mortgage Loan
   
Description of Exception
               
hours, (iii) the tenant under such lease has satisfied all insurance
requirements under its lease, (iv) the tenant has elected either to provide
third party insurance in separate policies or to obtain such insurance through a
blanket policy in accordance with the terms of its lease, and lender has
received notice of such election, (v) the lease provides that after the
occurrence of a casualty and during the term of the Mortgage Loan (A) tenant has
no right to abate rent or terminate its lease during the term of the Mortgage
Loan (regardless of the cause of such casualty) and (B) the tenant is obligated
to restore the Mortgaged Property regardless of the amount of net proceeds
received from such casualty and (vi) (A) the  lender is named as a mortgagee on
each of the applicable tenant policies maintained by tenant and (B) the
Mortgagor is named as additional insured on each of the applicable tenant
policies maintained by tenant.  If the foregoing conditions are not satisfied,
the Mortgagor is required to maintain third party insurance which, when
considered together with any third party insurance provided by the tenant, is
required to satisfy all of the insurance requirements in the Mortgage Loan
documents.
                     
(24) Local Law Compliance
   
Fountains Center (Loan No. 8)
   
At the origination date of the Mortgage Loan, there were open permits and
outstanding building and zoning violations relating to the Mortgaged Property.
The Mortgage Loan documents require the Mortgagor to provide the related lender
with evidence of the acquisition of final permits and that the violations have
been cured within
 

 
 
C-3

--------------------------------------------------------------------------------

 
 

 
 
Representation
   
 
Mortgage Loan
   
 
Description of Exception
                3 months of the origination of the Mortgage Loan, unless the
Mortgagor requests an extension of the cure period and the lender, in its
reasonable discretion, grants the extension upon good cause shown.              
       
(24) Local Law Compliance
   
129-131 Greene Street (Loan No. 13)
   
The existing certificate of occupancy for the related Mortgaged Property permits
Use Group 16, storage use, at the Mortgaged Property.  The Mortgaged Property is
currently occupied by a single tenant who intends to use the Mortgaged Property
for retail sales and product storage. The Zoning Resolution of the City of New
York prohibits retail stores in Use Group 16, and therefore the tenant’s
intended use will not be a legal use until an amendment to the certificate of
occupancy on as as-of-right or special basis is obtained, which requires an
extensive public review process.  The Loan Documents include non-recourse
carveouts to the Mortgagor and the related guarantor for any losses relating to
(i) Mortgagor’s failure to maintain all permits, including the certificate of
occupancy; (ii)  the issuance of a governmental violation relating to any
permits, including a certificate of occupancy, and (iii) Mortgagor’s failure to
effectuate any permit amendment or change in occupancy, or otherwise deliver
evidence acceptable to the related lender of governmental approval of the
contrary use,  after a governmental requirement to do so.
                     
(24) Local Law Compliance
   
Urbane Apartments on Oakwood and Main (Loan No. 87)
   
As of the origination date of the related Mortgage Loan, 4 of the 30 units of
the building located at the
 

 
 
C-4

--------------------------------------------------------------------------------

 
 

 
 
Representation
 
 
 
Mortgage Loan
   
Description of Exception
                Mortgaged Property had not yet been approved for use and
occupancy.                      
(25) Licenses and Permits
   
Fountains Center (Loan No. 8)
   
At the origination date of the Mortgage Loan, there were open permits relating
to the Mortgaged Property. The Mortgage Loan documents require the Mortgagor to
provide the related lender with evidence of the acquisition of final permits
within 3 months of the origination of the Mortgage Loan, unless the Mortgagor
requests an extension of the cure period and the lender, in its reasonable
discretion, grants the extension upon good cause shown.
                     
(26) Recourse Obligations
   
Bank of America Plaza (Loan No. 11)
   
The Mortgage Loan documents provide that voluntary transfers of the Mortgaged
Property or equity interests in Mortgagor made in violation of the loan
documents is recourse to against the Mortgagor and the related guarantor only to
the extent of actual losses.
                     
(27) Mortgage Releases
   
Twin Cities Premium Outlets (Loan No. 4)
   
The Mortgage Loan documents permit the Mortgagor to transfer vacant, non-income
producing portions of the Mortgaged Property to third parties for uses which are
integrated and consistent with the use of the Mortgaged Property; provided,
that, (i) no event of default is continuing, (ii) lender receives at least 30
days prior written notice of the transfer, (iii) the transfer does not have a
material adverse effect on the ability of the Mortgagor to repay the debt,
lender’s ability to enforce its rights and remedies under the Mortgage Loan
documents, the business or financial condition of the Mortgagor or the Mortgaged
Property  
 

 
 
C-5

--------------------------------------------------------------------------------

 
 

 
 
Representation
   
 
Mortgage Loan
   
 
Description of Exception
                or the value or operation of the Mortgaged Property, (iv) the
transferred portion of the Mortgaged Property is legally subdivided and is a
separate tax lot from the remaining portion of the Mortgaged Property, (v) the
remaining portion of the Mortgaged Property complies with zoning, parking and
other applicable laws, (vi) the transfer will not eliminate or materially
interfere with the ingress, egress required for the use of the remaining
Mortgaged Property by the Mortgagor or any of the tenants and does not violate
any major leases, specified tenant leases or property documents, (vi)  lender
receives a survey depicting the Mortgaged Property following the transfer, (vii)
to the extent that the transferred portion of the Mortgaged Property was
occupied or income producing as of the closing date, an appraisal of the
Mortgaged Property showing the value of the Mortgaged Property following the
transfer as equal to or greater than the value of the Mortgaged Property
immediately prior to the transfer and (viii) such transfer complies with
applicable REMIC requirements.                      
(28) Financial Reporting and Rent Rolls
   
Bank of America Plaza (Loan No. 11)
   
The Mortgage Loan documents do not require financial statements to be provided
on a combined basis.
                     
(32) Defeasance
   
Twin Cities Premium Outlets (Loan No. 4)
   
In conjunction with a defeasance of the Mortgage Loan, as an alternative to the
certification to be provided by an accountant, the Mortgagor is permitted to
deliver a certification that the collateral is sufficient to make all scheduled
payments under the Mortgage Loan note from a defeasance consultant, provided
both
 

 
 
C-6

--------------------------------------------------------------------------------

 
 

 
 
Representation
   
 
Mortgage Loan
   
 
Description of Exception
                the certificate and the defeasance consultant are acceptable to
the Rating Agencies and would otherwise be acceptable to a prudent lender of
securitized commercial mortgage loans.                      
(39) Organization of Mortgagor
   
Villas at Greenview (Loan No. 17);
 
Park Villas Apartments (Loan No. 29)
   
The Mortgagors under each of the related Mortgage Loans are Affiliates of each
other.
                     
(39) Organization of Mortgagor
   
Arlington Plaza (Loan No. 20);
 
Green Oaks (Loan No. 52)
   
The Mortgagors under each of the related Mortgage Loans are Affiliates of each
other.
                     
(39) Organization of Mortgagor
   
Hilton Garden Inn Cleveland Airport (Loan No. 25);
 
Ohio Marriott Hotel Portfolio (Loan No. 41)
   
The Mortgagors under each of the related Mortgage Loans are Affiliates of each
other.
                     
(39) Organization of Mortgagor
   
La Quinta SS (Loan No. 58);
 
Double R Self Storage (Loan No. 67)
   
The Mortgagors under each of these Mortgage Loans are affiliates.
                     
(39) Organization of Mortgagor
   
Amsdell - Rockwall, TX (Loan No. 61);
 
Amsdell - U-Stor-It (Loan No. 83);
 
Amsdell - Warren, MI (Loan No. 91)
   
The Mortgagors under each of the related Mortgage Loans are Affiliates of each
other.
                     
(39) Organization of Mortgagor
   
Tellus MS Portfolio (Loan No. 69);
 
Tellus LA Portfolio (Loan No. 81)
   
The Mortgagors under each of the related Mortgage Loans are Affiliates of each
other.
                     
(40) Environmental Conditions
   
Bank of America Plaza (Loan No. 11)
   
The Phase I environmental site assessment identified a recognized environmental
condition at the Mortgaged Property related to a 4,000 gallon underground
storage tank that is used for fuel storage for a diesel-powered electrical power
backup generator at the Mortgaged Property.
 

 
 
C-7

--------------------------------------------------------------------------------

 
 

 
 
Representation
   
 
Mortgage Loan
   
Description of Exception
                Although no leaks or spills are reported, the underground
storage tank is considered an environmental risk due to its age (40+ years). The
Phase I environmental consultant estimated remediation costs, if necessary, at
$30,000-$100,000.  The system is equipped with a continuous automatic monitoring
system, an automatic shut-off and an overfill alarm.  

 
 
C-8

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 
[                              ] (“Seller”) hereby certifies as follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of
December 1, 2014 (the “Agreement”), between GS Mortgage Securities Corporation
II and Seller, are true and correct in all material respects on and as of the
date hereof (or as of such other date as of which such representation is made
under the terms of Exhibit B to the Agreement) with the same force and effect as
if made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated September 8, 2014 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated November 24, 2014 (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”), relating to the offering of the [Class A-1, Class A-2, Class A-3,
Class A-4, Class A-5, Class A-AB, Class X-A, Class X-B, Class A-S, Class B,
Class PEZ and Class C] Certificates, nor the Offering Circular, dated November
24, 2014 (the “Offering Circular”), relating to the offering of the [Class X-C,
Class X-D, Class D, Class E, Class F, Class G, Class H and Class R]
Certificates, in the case of the Prospectus, as of the date of the Prospectus
Supplement or as of the date hereof, or the Offering Circular, as of the date
thereof or as of the date hereof, included or includes any untrue statement of a
material fact relating to the Mortgage Loans, the related Mortgaged Properties
and/or the Seller or omitted or omits to state therein a material fact relating
to the Mortgage Loans, the related Mortgaged Properties and/or the Seller
required to be stated therein or necessary in order to make the statements
therein relating to the Mortgage Loans, the related Mortgaged Properties and/or
the Seller, in the light of the circumstances under which they were made, not
misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-1

--------------------------------------------------------------------------------

 
 
Certified this __ day of December, 2014.
 

 
CITIGROUP GLOBAL MARKETS REALTY
CORP.
     
 
By:
      Name :     Title :      

 
 
D-2

--------------------------------------------------------------------------------

 